DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 06/29/21 has been acknowledged.
Applicant amended Specification and Drawings to overcome their objections presented by the Non-Final Rejection mailed 04/29/21.
Applicant amended Claims 1, 3, 4, and 8 to overcome their rejections under Double Patenting, 35 U.S.C. 112(b) and 103.

Status of Claims
Claims 5-7 and 9-20 were earlier withdrawn from consideration as belonging to inventions not chosen for examination.
Claims 1-4 and 8 were earlier examined on merits.

Election/Restrictions
Claim 1, directed to a method, is allowable. The restriction requirement between different invention and different species, as set forth in the Office action mailed on 01/27/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
However, Claims 9-20, directed to a device, cannot be rejoined with allowable method claims whether they have or have not all allowable limitations of the method claims. In the current Office Action, these claims would be cancelled by the Examiner’ Amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 9-20 are cancelled.

Allowable Subject Matter
Claims 1-9 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 1 as: “depositing a conductive pattern over the sidewall of the opening and in the hole after removing the dielectric layer”, in combination with other limitations of the claim.
Re Claims 2-9: Claims 2-9 are allowed due to dependency on Claim 1.
The prior art of record include: Terek et al. (US 2005/0191856, Takeda (Us 2011/0147815), Li et al. (US 2018/0190537), and Cho et al. (US 2007/0063270).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 07/05/21